Citation Nr: 0104793	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  92-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
depression claimed as secondary to service-connected low back 
pain syndrome.  


REPRESENTATION

Appellant represented by:	NANCY E. KILLEEN, ATTORNEY


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1994, the RO 
determined, in pertinent part, that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for depression claimed as secondary to 
service-connected low back syndrome.  In February 1994, the 
veteran submitted a statement which the Board has construed 
as a timely notice of disagreement with the January 1994 
rating decision.  

In March 1998, the RO denied an increased rating for right 
knee chondromalacia patella.  The RO also determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder and for depression claimed as secondary to low back 
pain syndrome.  

As evidenced by a decision dated December 10, 1998, the Board 
interpreted a July 1998 Informal Hearing Presentation as a 
notice of disagreement with the March 1988 decision on the 
new and material issues as well as with the denial of an 
increased rating for the right knee disability.  The Board 
thereafter denied an increased rating for low back pain 
syndrome and remanded the issues pertaining to the right 
knee, the left knee, and depression to the RO for preparation 
of a statement of the case.  

The issue of entitlement to a compensable evaluation for a 
right knee disability is addressed in the remand portion of 
this decision.  




FINDINGS OF FACT

1.  In a rating decision dated in August 1984, the RO denied 
service connection for a left knee injury on the basis that 
although the veteran was treated for a left knee injury in 
service on one occasion, this was considered a transient 
disorder; the RO notified the veteran of that decision, but 
she did not appeal.

2.  The evidence received subsequent to the RO's final August 
1984 decision bears directly and substantially upon the claim 
of entitlement to service connection for a left knee injury; 
is not cumulative or redundant; and is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  In a rating decision dated in April 1991, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for depression claimed as secondary to service-
connected low back pain syndrome.  The RO noted that a 
confirmed diagnosis of depression was not shown at that time 
nor were the veteran's complaints of depression shown to be 
secondary to the low back pain syndrome; the RO notified the 
veteran of that decision, but she did not appeal.

4.  The evidence received subsequent to the RO's final April 
1991 decision bears directly and substantially upon the claim 
of entitlement to service connection for depression claimed 
as secondary to service-connected low back pain syndrome; is 
not cumulative or redundant; and is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  






CONCLUSIONS OF LAW

1.  The unappealed August 1984 RO decision that denied 
service connection for a left knee injury became final.  
38 U.S.C. § 4004(b)(1982); (currently 38 U.S.C.A. § 7105 
(West 1991)); 38 C.F.R. § 19.192 (1984); 38 C.F.R. § 20.1103 
(2000).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

3.  The unappealed April 1991 RO decision that denied service 
connection for depression claimed as secondary to low back 
pain syndrome became final.  38 U.S.C. 4004(b) (1988); 
(currently 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.192 (1990); 38 C.F.R. § 20.1103 (2000).  

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for depression 
claimed as secondary to service-connected low back pain 
syndrome.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2000).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Also, there must be evidence 
that connects the disability at issue to the service-
connected disability.  Further, the evidence of a connection 
must be competent.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).  The 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C. §  4005); 38 C.F.R. § 19.153 
(1978) § 20.1103 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that the prior holdings in Justus and Evans that the evidence 
is presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In view of the 
determinations reached in this case the veteran will not be 
prejudiced by the Board proceeding with consideration of 
whether she has submitted new and material evidence to reopen 
her left knee and psychiatric disorder claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  


I.  New and material evidence to reopen a 
claim of service connection for a left 
knee disorder.  

Factual Background

The evidence that was of record at the time of the August 
1984 rating decision denying service connection for a left 
knee disorder is set out below.  

The service medical records show that in February 1982, the 
veteran sought treatment for pain in the left knee which had 
been present for one week.  She also had difficulty bending 
the knee.  The assessment was left knee pain probably due to 
ligament strain.  

No pertinent abnormalities were noted in the report of the 
separation examination conducted in March 1983.  Clinical 
evaluation of the lower extremities was normal.  In the 
Report of Medical History portion of the separation 
examination the veteran denied having or ever having had a 
trick or locked knee.  She did indicate that she had or had 
had swollen or painful joints.  

A VA examination was conducted in May 1984.  The veteran 
reported that during active duty she was bothered by knee 
problems, worse with physical training.  She stated she was 
informed she had chondromalacia.  Physical examination 
revealed a normal gait without a limp.  An unspecified knee 
had recurvation of 10 degrees.  An increased Q angle to about 
25 degrees was present and patallaral malalignment was noted 
with poor tracking from active extension through 45 degrees 
of flexion.  No fluid was present on the knee, the Fairbanks 
sign was negative, and the knee ligaments were otherwise 
stable.  X-rays revealed normal knees with the exception of 
slight roughness of the articular surface of patellae, more 
marked on the right than the left.  The knee had a full range 
of motion without fluid or pain with manipulation of the 
patella and no significant crepitation or grinding with 
motion.  The pertinent impression from the examination was 
mild chondromalacia patella, secondary to congenital 
developmental conditions with patellar tracking problems, 
perhaps aggravated by physical training while the veteran was 
in the military. 

By rating decision dated in August 1984 the RO denied, in 
pertinent part, service connection for a left knee condition.  
The RO noted the veteran complained once of left knee pain 
during service but found this to be a transient disorder.  
The veteran was informed of the decision and of her 
procedural and appellate rights via correspondence dated in 
August 1984.  She did not appeal the denial of service 
connection for her left knee disorder which became final in 
August 1985.  

The evidence added to the record subsequent to the August 
1984 rating decision, which denied service connection for a 
left knee disorder, is set out below.  

Transcripts of November 1987 and October 1990 RO hearings are 
of record but do not include any pertinent testimony 
regarding the veteran's left knee.  

A May 1990 X-ray examination of both knees was interpreted as 
revealing no bone or joint abnormality.  

The report of a September 1993 VA orthopedic examination 
includes the notation that the veteran did not complain about 
her knees at that time but that physical examination revealed 
crepitation of the knees, more marked on the right, 
indicating chondromalacia of the patellae.  

VA clinical records reflect that in September 1996, the 
veteran complained that her knees were acting up, worse with 
activity.  It was noted there was a history of 
chondromalacia.  She reported her knees occasionally would 
give out when her back went out.  She denied any recent 
injury to the knees.  Physical examination revealed a full 
range of motion in both knees as well as cracking in both 
knees.  The anterior and posterior cruciate ligaments were 
intact.  Gait was normal.  The assessment was chondromalacia 
patella.  In January 1996, the veteran complained of pain in 
her right knee.  Physical examination of both knees revealed 
a full range of motion bilaterally with cracking and popping, 
worse on the right.  The assessment was probable 
chondromalacia patella.  

Records from the Social Security Administration were 
associated with the claims files in October 1997.  A June 
1993 private clinical record notes that in 1982 and 1983, the 
veteran was forced to do physical training and at that time 
noted some popping in her knees.  She complained at the time 
of the examination of pain in both knees, particularly about 
the kneecaps and reported that her knees popped and snapped.  
Physical examination revealed that the knees appeared to have 
a full range of motion, bilaterally, from 0 to 135 degrees.  
Quadriceps power was excellent.  There was a positive Q angle 
of about 15 degrees bilaterally.  Slight chondromalacia of 
both knees was noted.  The McMurrary's test was negative, and 
the anterior and cruciate ligaments, as well as the 
collateral ligaments, were all stable.  The pertinent 
diagnoses were bilateral chondromalacia of the knees and 
possible functional magnification.  The physician noted that 
the veteran had chondromalacia of both knees, which was 
probably related to prior injuries as well as being 
aggravated by her excessive weight.  He also opined that the 
veteran's symptoms were magnified and perhaps accentuated by 
her depression.  

Additional clinical records from VA were associated with the 
claims files in April 1999 and December 2000.  A March 1999 
record shows that the veteran complained of pain in the left 
knee.  

Analysis

As the veteran did not timely appeal the RO's August 1984 
decision denying service connection for a left knee injury, 
the determination became final.  38 U.S.C.A. § 4004(b)(1982); 
38 C.F.R. § 19.192 (1984).  The RO found at that time that an 
in-service knee injury was a transient condition which left 
no permanent residuals.  

Subsequent to the August 1984 decision, the veteran has 
reiterated her contention that she has residuals of a left 
knee injury incurred during active duty and that she has 
continued to have symptoms.  This recounting is not new, 
being merely a repetition of previously offered contentions.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  

Additional VA and private clinical and hospitalization 
records were submitted subsequent to the August 1984 rating 
decision.  The pertinent records evidence intermittent post-
service complaints and findings of a left knee disorder to 
include chondromalacia.  The records are all new as they were 
not of record at the time of the August 1984 rating decision.  
Except for one record, however, this evidence is not material 
to the veteran's claim for service connection for a left knee 
disorder as none of this evidence demonstrates in any way 
that the veteran has a left knee disorder as a result of 
active duty.  The Court has held that additional evidence, 
which consists of records of post-service treatment that do 
not indicate in any way that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  

The item of evidence that the Board finds to be both new and 
material to this claim is a private clinical record dated in 
June 1993.  The record reflects an orthopedic examination of 
the knees and back.  The doctor who performed the examination 
noted the veteran's self-reported history of injuring her 
knees during active duty.  Based on this history and on a 
physical examination, the doctor diagnosed bilateral 
chondromalacia and opined that such was "probably related to 
prior injuries as well as aggravated by [the veteran's] 
excessive weight."  As the only "prior injuries" to the 
knees which were referenced in this record were alleged in-
service injuries in 1982 and 1983 the Board will assume that 
the examiner was referring the in-service knee injuries.  The 
Board finds this evidence is both new and material to the 
veteran's claim as it is evidence showing that the veteran 
has a left knee disorder which has been linked to active 
duty.  Such evidence was not of record at the time of the 
August 1984 rating decision, bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and/or is by itself or in connection 
with evidence previously assembled so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Thus, the claim of entitlement to service connection for a 
left knee disorder is reopened and must be remanded for 
additional evidentiary development prior to an adjudication 
of the issue on the merits.  


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
service connection for depression claimed 
as secondary to a back disability.  

Factual Background

The evidence which was of record at the time of the April 
1991 rating decision which denied service connection for 
depression on a direct basis and as secondary to a service-
connected low back pain syndrome is set out below.  

The service medical records were associated with the claims 
files prior to the April 1991 rating decision.  In May 1978, 
the veteran complained of non-radiating lumbosacral pain.  
The assessment was low back pain, not otherwise specified.  
In February 1980, she sought counseling as a result of 
marital discord as evidenced by poor communication, 
estrangement and ineffective problem solving.  The impression 
was temporary marital dysfunction due to situational stress.  
In November 1982, the veteran requested to see a psychiatrist 
due to "nervousness" insomnia and weight gain.  It was 
noted she had a history of counseling for nervousness and job 
dissatisfaction.  There was no evidence of a thought 
disorder.  Everything else was within normal limits.  The 
impression was deferred at that time.  

No pertinent abnormalities were noted in the report of the 
separation examination conducted in March 1983.  Psychiatric 
clinical evaluation was normal at that time.  Examination of 
the spine was also determined to be normal.  In the Report of 
Medical History portion of the separation examination the 
veteran reported having experienced frequent trouble 
sleeping, depression or excessive worry and nervous trouble.  
She denied having or ever having had recurrent back pain.  It 
was also noted in the Report of Medical History that the 
veteran had received mental health counseling.  She 
reportedly had trouble sleeping and was seeing a "psych" at 
the time of the separation examination.  

The service medical records further show that in April 1983, 
the veteran reported low back pain, which had increased 
within the preceding week and reportedly radiated to her 
buttocks and hips.  The assessment was low back pain.  
Another clinical record also dated in April 1983 notes that 
the veteran had experienced the insidious onset of low back 
pain which she had had for five weeks.  She reported that the 
symptoms had decreased since she had been put on a profile 
and denied radiating symptoms.  She stood with an increased 
lumbar lordosis.  Range of motion of the lumbar spine was 
within normal limits and pain free.  Straight leg raising was 
to 85 degrees bilaterally.  The back was non-tender to 
palpation and no muscle spasm was present.  The assessment 
was back pain.  A third record dated in April 1983 reveals 
the veteran was complaining of low back pain.  She reportedly 
had a previous episode of low back pain three to four years 
earlier and indicated that pain radiated down into the 
buttocks with bilateral hip pain.  Straight leg raising was 
negative, and X-rays showed the lumbar spine was within 
normal limits.  The assessment was musculoskeletal pain.  In 
May 1983 it was noted that the veteran's back pain was almost 
completely resolved and was very much relieved by Motrin.  
The assessment was resolving low back pain.  

A July 1983 VA X-ray was interpreted as negative except for a 
transitional L5 vertebra, noted to be a congenital anomaly.  
In August 1983, the veteran complained of the gradual onset 
of back pain for the preceding two years beginning while she 
was in the military.  The pain was located mostly on the left 
side of the L-S joint and had resolved spontaneously.  It 
reportedly started again in March 1983 while she was 
undergoing physical training.  She also reported that her 
back had started cracking and the pain seemed to involve the 
right sacroiliac joint as well, without radiation.  On 
examination, the lumbosacral spine was mobile and straight 
leg raising was negative.  No spine tenderness was present.  
X-rays were referenced as revealing sacralization of L5.  The 
assessment was low back pain secondary to congenital anomaly.  

An October 1983 clinical record reflects that the veteran had 
had an occasional mild low backache for the past few years.  
She reported that in March 1983, she developed persistent 
pain while engaging in physical training during active duty.  
She recalled no specific trauma.  She localized the pain to 
the mid-low back area and said the pain occasionally radiated 
to the sides but not to the lower extremities, and was 
usually aggravated by strenuous exertion, twisting and 
bending.  Physical examination revealed that the veteran 
stood with a lordotic posture without lateral tilt.  She had 
a full range of motion of the back without specific pain. and 
there was no localized tenderness.  Slight pelvic tilt to the 
left side was noted as was a one half inch right lower 
extremity shortening was present.  There was no straight leg 
raising pain.  X-rays of the lumbosacral spine were 
referenced as revealing a transitional lumbosacral vertebra 
(partial lumbarization of S-1).  The examiner noted that the 
veteran was experiencing recurrent low back strain due to 
several factors: The lumbosacral anomaly (transitional 
vertebra); leg length discrepancy and lordotic posture.  The 
examiner opined there was little to suggest lumbar nerve 
recompression such as from disc herniation.  

A VA orthopedic examination was conducted in May 1984.  The 
veteran reported, in pertinent part, that she experienced 
intermittent aching pain in her low back, mild in nature, 
without leg radiation.  Physical examination revealed she 
entered the examination without a limp.  The range of motion 
of the spine was full and no muscle spasm was noted.  The 
veteran was noted to be moderately obese.  There was no 
tenderness to deep palpation but increased lumbar lordosis 
was noted.  The leg lengths were equal at the time of the 
examination but a history of leg length inequality was also 
reported.  Straight leg raising was normal.  X-rays were 
interpreted as revealing increased lumbar lordosis in the 
lumbar spine.  The impression was chronic postural strain of 
the low back.  

The RO granted service connection for low back pain syndrome 
in August 1984.  

A June 1986 treatment record from M. L. Kelly, M.D., shows 
the doctor had been treating the veteran since July 1985.  
The veteran reported a history of having back difficulties 
which may have contributed to her discharge from the service.  
She was noted to be having difficulties keeping her weight 
down and her activities had been limited because of back 
problems.  A May 1986 computed tomography (CT) scan was 
interpreted as revealing a central right parasagittal disc 
protrusion with L4-5 small disc herniation.  Mild facetal 
degenerative joint disease without evidence of foraminal 
stenosis was noted at that level, with no evidence of central 
spinal stenosis.  A transitional 5th lumbar interspace, which 
articulated with the sacrum, was also noted.  

At a VA orthopedic examination in July 1986, the veteran 
reported that in 1983, she had experienced backache and pain 
for six months during physical training and that the pain had 
not yet stopped.  It was noted that she had been 
"discharged" with pain in her back and that a diagnosis of 
sprain and strain of the back was made.  The examiner noted 
that on May 22, 1986, a diagnosis of herniated nucleus 
pulposus had been made.  Currently the veteran complained of 
a boring pain in the lower back which never let up that was 
not helped by medication and a limp.  She was noted to have 
lumbar spine motion of 80 degrees of forward flexion, 15 
degrees of back extension and 25 degrees of left and right 
flexion.  Reflexes were very active, and straight leg raising 
was to 90 degrees.  The limp was on the right leg only.  
Lumbosacral pain was present.  It was reference to sciatic 
pain was on the right and left side that sometimes radiated 
down the left hip.  X-rays of the lumbar spine were noted to 
show a transitional vertebra L5-S1.  The diagnoses were 
herniated nucleus pulposus L4-5 involving the central disc, 
right parasagittal area, a transitional vertebra L5-S 
junction per X-ray and symptomatic sciatic neuritis of the 
right leg.  

The first time the veteran claimed that she was experiencing 
depression as a result of her back pain was included in a May 
1987 VA Form 1-9.  

In July 1987, Dr. Kelly reported that the veteran first 
presented for medical evaluation in July 1985, at which time 
sarcoidosis was diagnosed.  Since then, the veteran had been 
having increased difficulties with back discomfort, which 
worsened in the spring of 1986 and had continued to be a 
problem.  

The transcript of a November 1987 RO hearing does not include 
any pertinent testimony regarding depression.  With regard to 
her back, the veteran testified that she had been receiving 
treatment from Dr. Kelly and had had similar symptoms during 
active duty as she after her discharge.  At the time of the 
hearing, she reported experiencing pain mostly on the right 
at the tailbone which burned and sometimes on the left.  She 
testified that her back would "crack" if she put one leg 
too far back and that pain could increase depending on her 
activity and occasionally radiate down her legs or to her 
sides.  She wasn't sure if she actually heard her back crack 
or just felt it, but when it did crack, her pain increased.  
The veteran testified that she was last employed in January 
1987, having left that job because of increase in pain.  She 
indicated that due to her work her back had worsened 
considerably since the VA examination in July 1986.  

At a VA examination was in November 1987, the veteran 
reported when she first noted low back pain in March of 1983, 
after physical training, she was informed that she had a 
sprained back muscle.  She indicated that since then, she had 
had intermittent low back pain with radiation to either lower 
extremity at times.  She indicated that a private MRI in 
January 1987 was negative.  A May 1986 CT scan was noted to 
show a small disc protrusion at L4-5 level.  On physical 
examination the veteran walked with a slight limp on the 
right, opined to be possibly due to pain in the right lumbar 
area.  Moderate tenderness was present in the right lumbar 
paraspinal area.  Active range of motion of the lumbar spine 
included flexion of 60 degrees.  Straight leg raising was 
positive at 75 degrees on the right and 80 degrees on the 
left, and Lasegue's test was negative bilaterally.  The 
assessment was low back pain syndrome, probable right lumbar 
strain and rule out herniated nucleus pulposus.  The examiner 
suggested that further neurological and orthopedic 
examinations be conducted.  

The veteran underwent a VA neurology examination in February 
1988.   She reported she had chronic low back pain since 
service and that at times the back pain radiated down the 
back of her legs.  Physical examination revealed no limp.  
Spinal flexion was to 65 degrees, extension to 20 degrees, 
right lateral flexion to 15 degrees and left lateral flexion 
to 25 degrees.  Deep tendon reflexes were 3+ at the knees and 
ankles, and sensory examination was intact.  The diagnostic 
impression was that the veteran did not have radiculopathy as 
might be observed with a herniated nucleus pulposus.  The 
examiner was unable to determine if she had a herniated 
nucleus pulposus without X-ray examination and opined that 
the low back pain was possibly due to a different etiology 
such as sacroiliac pain or to facetyl arthritis.  

In April 1988, the RO denied service connection for a 
herniated nucleus pulposus.  

Private electrodiagnostic testing was conducted in March 
1989.  The veteran reported chronic back pain had begun in 
October or November of 1982 and became much worse in March 
1983.  She indicated that she felt her back crack and also 
experienced pain radiating from the lower back going to the 
buttocks and legs, initially on the right side and the left 
side.  She also reported numbness and a tingling feeling in 
both lower extremities.  Physical examination revealed that 
forward flexion was limited secondary to pain.  She had 
functional lateral bending and rotation as well as 
hyperextension, but complained of discomfort.  Sensation was 
grossly intact.  Straight leg raising was not impressive and 
Laseques's and Patrick's signs were both negative.  Deep 
tendon reflexes were decreased.  Active range of motion of 
both lower extremities was within functional limits.  Testing 
revealed physiologic evidence of a sciatic neuropathy with 
early signs of S1 neuropathy involving the left lower 
extremity more than the right based on abnormal findings 
electromyography.  Demyelination changes were also noted in 
the left tibial nerve.   

A May 1990 VA X-ray of the lumbosacral spine was interpreted 
as showing that the vertebral bodies were intact with joint 
interspaces maintained.  T12 was found to be transitional.  

An RO hearing was conducted in October 1990, at which the 
veteran claimed entitlement to service connection for 
depression as a result of her back pain.  With regard to her 
back disability, she testified that she experienced a lot of 
pain, which had been steadily increasing within the past few 
months and would shoot down her legs.  She reported that 
occasionally both legs would "numb out" and her left leg 
would go almost totally dead.  She testified that her back 
started to crack while she was performing physical training 
at Fort Gordon, Georgia, and that she had been informed that 
the cracking was the result of ligaments stretching over 
bones.  She reportedly did not have any direct injury to her 
back before the cracking began.   She testified that she had 
been told by a Dr. Rooter in March 1989 that the nerves in 
her legs were dying and would continue to die until a cause 
was found.  This doctor was reportedly unable to determine 
the cause of the veteran's pain.  She indicated her pain had 
increased more than doubled since February 1988 and that 
there were days when she could not walk.  She expressed her 
belief that her low back pain syndrome and her herniated 
nucleus pulposus were one disorder.  

A November 1990 VA CT scan of the lumbar spine was 
interpreted as revealing a disc protrusion between L5 and S1, 
primarily representing bulging of the annulus.  

A VA fee basis orthopedic examination was conducted in 
December 1990.  The veteran reported that in 1982 or 1983, 
her back began to crack and she had back and then leg pain.  
Her back pain continued and the leg pain alternated between 
the right and left leg and was sometimes bilateral.  She 
indicated that her legs would go numb causing her to fall.  
She reportedly was given shoe inserts which increased her 
problems.  She completed a pain diagram.  Physical 
examination revealed a grossly obese women who was able to 
forward flex to 20 degrees with the veteran indicating she 
could go no further.  There was no spasm or real tenderness 
was present and no sciatic notch tenderness.  Straight leg 
raising was negative at 90 degrees.  Sensation, muscle 
strength and reflexes were normal.  A CT scan was referenced 
as revealing some diffused bulging at L5-S1.  The impression 
from the examination was that the veteran's description of 
her pain, her pain drawing and her physical findings were all 
non-physiologic.  The examiner opined that the veteran did 
not have any significant back pathology.  

A VA fee basis neurological examination was also conducted in 
December 1990.  The veteran reported that she had experienced 
cracking in her low back during calisthenics in 1982.  She 
indicated that she began to experience low back discomfort in 
March of 1983.  Her complaints at the time of the examination 
were intermittent low back discomfort, numbness and tingling 
of the lower extremities, and an inability to walk far 
distance because of precipitation or aggravation by her low 
back discomfort.  The veteran denied any aggravation by 
Valsalva maneuver of her low back discomfort.  Physical 
examination revealed she limped on either leg but heel and 
toe stance were normal.  Power, mass and tone of all muscle 
groups of the lower extremities appeared physiologic.  No 
pathological reflexes were noted.  Sensory examination of the 
lower extremities appeared to be normal.  The examiner 
referenced a November 1990 lumbosacral CT scan which he 
interpreted to reveal a herniation of the nucleus pulposus to 
the left at the L5-S1 interspace.  The impression from the 
examination was that the veteran did not have any 
neurological compromise inasmuch as she had a normal 
neurological examination as it related to the lumbosacral 
roots, spinal cord, peripheral nerves and muscles.  The 
examiner opined that weight control with weight reduction, 
back strengthening exercises and the avoidance of heavy 
lifting seemed to be efficacious therapeutic maneuvers.  

Private treatment records from M. L. Kelly, M.D., were 
associated with the claims file in January 1991.  The 
veteran's first visit to the doctor was in July 1985 and her 
main complaint at that time was a weight gain.  She reported 
she was not depressed.  As past medical history, a back 
disorder was not reported.  She was taking medication for 
back pain.  In August 1985 the veteran's basic complaint was 
itching when she was hot.  A pertinent assessment was low 
back problems.  A clinical record dated in December 1985 
noted she had probable sarcoidosis.  The doctor was 
considering prescribing anti-depressants.  In May 1986, she 
complained of back pain.  Physical examination revealed a 
reasonable range of motion, negative straight leg raising and 
equal reflexes.  The assessment was possible intermittent 
disc disease.  The first page of a June 1986 letter from the 
Lancaster Neurological Associates notes that the veteran was 
evaluated for low back pain with some occasional leg 
discomfort.  The veteran was somewhat tender in the low back 
with some limitation in bending and extending.  Straight leg 
raising and other focal testing maneuvers did not indicate a 
radicular process.  The author reviewed a CT scan which 
showed a small bulge at L4-5.  The author opined that the 
bulge could not be causing a significant problem and might 
not be the cause of the veteran's general discomfort.  

Dr. Kelly's records further reflect that in August 1986, the 
veteran reported that she was still having back difficulties 
despite physical therapy which, she alleged, increased the 
pain.  Physical examination at that time demonstrated that 
the range of motion of the back was quite good.  Straight leg 
raising was negative and reflexes were equal.  Dr. Kelly 
noted that a CT scan ad revealed a "small disc."  The 
assessment was continued back problems, possibly related to 
the disc.  In January 1987, the veteran reported that while 
walking at work her back just went out, causing a lot of 
pain.  The assessment was chronic recurrent back problems 
including disc disease and facet syndrome.  A January 1987 
MRI examination was interpreted as being an essentially 
normal MRI of the lumbar spine without significant discogenic 
disease being present.  There was no disc herniation, spinal 
stenosis, or significant degenerative spondylitic ridging or 
spurring and no significant disc degeneration.  In May 1988, 
the veteran described recurrent depression with unhappiness 
and loss of hope, and reported past suicidal ideation.  In 
July 1988, she reported that she felt better on 
Amitriptyline.  She indicated she had increased problems with 
her back which she attributed to weight gain and to some 
problems at home.  In February 1989 her main complaint was 
chronic low back pain which she attributed to a military 
injury.  The pertinent assessments were depression and 
chronic low back pain of an uncertain etiology.  It was noted 
the veteran was informed by a neurologist that there was no 
actual bony or neurologic changes.  It was reported that the 
veteran had separated from her second husband and that her 
chronic depression had increased since the separation  

A December 1986 letter from I. L. Butler, M.D., which was 
associated with the claims files in January 1991, notes the 
veteran's back/hip/leg complaints and that a neurological 
examination was completely normal.  It was noted that the 
veteran's pain was quite typical of a facet syndrome and that 
one of the basic underlying problems for the facet syndrome 
was being overweight.  Dr. Butler opined that if the veteran 
lost 15 to 20 pounds, she might have complete relief.  If she 
was able to actively keep her weight down and still 
experienced the pain, the doctor said that she would be a 
legitimate candidate for a facet rhizotomy.  

By rating decision dated in April 1991, the RO denied service 
connection for depression as secondary to low back pain.  The 
RO noted that while private medical records evidence 
complaints of depression, a confirmed diagnosis of depression 
was not shown nor could the complaints of depression be shown 
to be secondary to the low back pain syndrome.  The veteran 
was informed of the decision and of her procedural and 
appellate rights via correspondence dated in April 1991.  The 
veteran's representative submitted a statement in January 
1992 which was construed as a notice of disagreement to the 
April 1991 rating decision.  A supplemental statement of the 
case which included the issue of entitlement to service 
connection for depression was produced in April 1992.  The 
veteran did not, however, submit a timely substantive appeal 
so the April 1991 rating decision became final in April 1992.  

The evidence added to the record subsequent to the April 1991 
rating decision which denied service connection for 
depression as secondary to low back pain syndrome is set out 
below.  

A May 1991 VA treatment clinical record noted that the 
veteran was being treated for "chronic pain and associated 
depression."  It was reported that her pain problems and 
overall medical condition produced continuing stress and 
pressure which had exacerbated her depression.  The opinion 
was by a licensed clinical social worker.  

A July 1991 record from a chiropractor reflects that the 
veteran presented in June 1991 complaining of chronic lower 
back pain and frequent episodes of bilateral leg paresthesia 
extending through the lower extremities and occasionally 
radiating as far as into the feet.  MRI studies were 
referenced as revealing minimal bulging of the L5-S1 disc 
space but plain film radiographs suggested no significant 
degenerative changes, although mild thinning of the L5-S1 
disc space was evident.  The radiographs were noted to 
suggest significant posterior facet hypomobility with minimal 
hypertrophy of the L5, S1 facets.  Neurological examination 
was essentially unremarkable.  Orthopedic examination was 
noted to reveal restriction of the range of motion, positive 
Goldthwait's test, positive bilateral leg raising and 
positive Lasegue test, all on the left, among other findings.  

Private electrodiagnostic testing was conducted in September 
1991.  The veteran reported a history of intermittent low 
back pain radiating into the right greater than left leg 
since 1983.  The impression from the examination was mild 
right L5-S1 disease consistent with a radiculopathy.  The 
examiner opined that the findings could also be consistent 
with a sciatic or plexus lesion "in view of the lack of 
findings on electromyographic exam."  The examiner also 
noted that as the veteran had had her symptoms for so long, 
one would have expected electromyographic findings due to the 
length of the lesion; however, he could not "100% rule out a 
significant problem."    

A VA orthopedic examination was conducted in February 1992.  
The veteran reported she was severely depressed due to 
chronic back pain and the inability of anyone to alleviate 
her distress.  She indicated that her back cracked and she 
had severe pain.  She also reported having sharp pains down 
both legs.  The examiner noted that the veteran walked with a 
pronounced limp favoring the right leg, although she 
complained of pain in the left lower back and buttocks.  Her 
back curvature was normal.  She reported tenderness in the 
left paralumbar muscles and was noted to grimace in pain at 
each movement such as sitting on the examination table, lying 
down or sitting up.  The examiner also noted that although 
the veteran was able to descend from the examining table 
without difficulty, she sat in a chair without difficulty and 
she walked without a limp when leaving the examination room.  
The range of motion of the lumbar spine was 20 degrees of 
forward flexion, 35 degrees of extension, 40 degrees of 
lateral flexion and rotation of 35 degrees.  Supine straight 
leg raising to 90 degrees did not produce back pain, and 
Patrick's test was negative, as were Goldthwait and Ely's 
signs.  The veteran was capable of lifting both legs six 
inches off the table surface while lying supine and could 
maintain this for 20 seconds without pain.  The examiner 
noted that although the veteran had diffuse bulging of the 
lumbar spine as demonstrated by a CT scan, her physical 
findings did not reveal any significant back pathology such 
as a herniated disc causing nerve pressure or radiculopathy.  
The examiner opined that in view of the veteran's gross 
obesity, her symptoms were likely to be a result of the 
excessive weight.  The examiner noted that an MRI might be of 
help in determining the validity of the veteran's complaints.  
The diagnoses were morbid exogenous obesity, chronic low back 
pain and mild depressive reaction secondary to the morbid 
exogenous obesity and the chronic low back pain.

A VA psychiatric examination was also conducted in February 
1992.  The veteran denied any previous psychiatric 
hospitalizations.  She reportedly had been going to a VA 
facility seeking treatment for anxiety and depression, 
indicating that her depression was secondary to pain and that 
prior to the onset of her back pain she never experienced any 
depression.  She reported some strain in her marriage and she 
also felt depressed, as she could not do a lot of things with 
her daughter.  The clinical impression was depression 
secondary to medical condition.  The examiner noted that the 
veteran complained of almost constant pain that caused her to 
feel hopeless and severely depressed.  The examiner opined 
that, based on the symptoms outlined by the veteran, she had 
significant depression.  

A February 1992 lay statement from the veteran's supervisor 
is to the effect that the veteran's constant pain caused her 
to be in a state of depression.  

A report of a VA X-ray examination in February 1992 reflects 
that the vertebral bodies and disc spaces were intact.  No 
significant facet arthrosis was seen and the sacroiliac 
joints appeared to be normal.  

A fee basis orthopedic examination was conducted in March 
1992.  The veteran reported that while on active duty her 
back began cracking a lot and she was given physical therapy.  
She stated that her back symptomatology was increasing all 
the time, indicating that the pain was in the mid-lower back, 
and traveled across her back and down both legs to the top of 
the foot.  She described the pain in her leg as fire/ice 
which involved the medial right thigh as well as the left 
posterior thigh.  She reported numbness and tingling of the 
entire foot and that her back pain was intense and present 
all the time.  The examiner noted that physical examination 
suggested some lack of cooperation with some discrepancies in 
the examination.  The examiner pointed out that the veteran 
could only flex to 30 degrees but could flex her back nearly 
80 degrees while sitting.  She could extend her spine 30 
degrees and rotate her shoulder 90 degrees with her pelvis 
rotated at 45 degrees, and abduct 45 degrees to either side.  
She was tender in the lower lumbar spine, slightly to the 
right.  She had normal motor power and normal sensory 
examination.  Straight leg raising could be carried out to 85 
degrees while supine and 80 degrees while sitting.  X-rays 
dated of March 1991 were reviewed and interpreted as 
revealing some thinning of the pars at L5 but no 
spondylolisthesis.  Some sacralization was present on the 
left side of L5 and lumbarization on the right side at L5.  
There appeared to the examiner to be a loose ossicle or facet 
joint on the right side near L5.  The clinical diagnoses from 
the examination were low back pain, transitional lumbar 
vertebra, possible loose facet or ossicle L5on the right 
side, and possible functional magnification.  The examiner 
reported that the veteran's most dramatic findings were in 
her X-rays, otherwise he was not sure how valid the 
examination actually was.  He noted that another set of 
lumbar films should be obtained with correct positioning.  
The examiner opined if the veteran was found to have a loose 
bone or facet joint on the X-rays, that might be the 
significant cause of her disability.  

A private orthopedic examination was conducted in June 1993.  
The veteran reported that her pain was eight out of ten and 
might be as high as twelve out of ten on bad days.  She 
described the pain as a constant burning ache in the midline 
of her lumbar spine and pain was reportedly aggravated by 
lifting, housework, turning, driving, sitting or standing.  
She also indicated she experienced numbness in either leg or 
both, which was present approximately three times per month 
and described as a crawly sensation.  She reported her legs 
would feel numb, tingly or dead for five to ten minutes.  
Physical examination revealed that the veteran was able to 
walk okay and move about without difficulty.  She could flex 
her spine to 70 degrees and extend it to 20 degrees.  She 
could rotate to either side 80 degrees with pelvic rotation 
to 50 degrees.  She could abduct to either side 35 degrees.  
She had normal motor and normal sensory examination of the 
lower extremities.  Knee and ankle reflexes were equal at 2+.  
Straight leg raising at 75 degrees caused back pain but no 
sciatica.  The same test was negative at 90 degrees while 
sitting.  The pertinent diagnoses were lumbosacral strain and 
possible functional magnification.  It was the examiner's 
opinion that the veteran's symptoms were magnified and 
perhaps accentuated by her depression.  

Additional VA clinical records associated with the claims 
files subsequent to the April 1991 rating decision reveal 
that in July 1992 an assessment of low back pain and 
depression secondary to the pain was made.  In August 1992, a 
history of low back pain with occasional bilateral leg pain 
in a non-specific distribution was noted.  A MRI was 
referenced as revealing an L5-S1 desiccation and no neural 
compromise.  The assessment was chronic low back pain 
consistent with muscle strain.  A separate clinical record 
dated in August 1992 reveals the veteran was complaining of 
chronic low back pain and did not benefit from an epidural 
block.  The assessment was probable mechanical low back pain 
secondary to obesity and abnormal anatomy at L5-S1.  In 
September 1992 the assessment was depression/anxiety 
secondary to pain.  An impression of chronic back pain was 
included in a May 1993 clinical record.  The veteran sought 
treatment twice in June 1993, complaining of low back pain.  
She also reported that her legs went completely numb until 
her back cracked and then the feeling came back.  A July 1993 
clinical record included an impression of history of chronic 
depression.  

Psychological testing conducted in September 1993 was 
summarized as showing that the veteran was withdrawn and 
moody, lacking an outlet for her intense emotions, which led 
to a high susceptibility to illnesses of psychosomatic 
origin.  The testing further revealed that the veteran 
responded to illness with both anxiety and complaints about 
present and past difficulties.  

A VA psychiatric examination was conducted in September 1993.  
The veteran reported that prior to her discharge from active 
duty, she had a back condition for which she went on sick 
call but was persuaded to accept a regular discharge and seek 
treatment under VA.  She indicated she that experienced long 
term frustration with getting her claim accepted by VA and 
getting adequate care for her back.  She reported she had 
constant pain in her back with the pain radiating down both 
legs.  The back disorder caused her to greatly restrict her 
physical activities.  The veteran indicated that she had been 
severely depressed, and she felt it was secondary to her back 
condition.  She was receiving treatment at a VA outpatient 
clinic.  She had been in a suicidal crisis approximately one 
year prior to the examination when V. A. threatened to 
hospitalize her in June of 1993.  She reportedly was 
considering suicide if she was not treated for her back 
condition.  She reported anxiety spells about one time a 
year.

Mental status examination revealed that the veteran was 
depressed and became tearful five times during the interview.  
Mood was appropriate to thought content.  She had a lot of 
suicidal ideation.  Psychological testing was referenced as 
showing a high degree of depression and severe depression as 
well as moderate panic symptoms.  Much of the symptoms in all 
three tests were noted to be attributed to her back injury.  
The Axis I diagnosis was adjustment disorder with depressed 
mood (depression with chronic pain).  The Axis III diagnosis 
was chronic low back pain from radiculitis and the Axis IV 
diagnosis was psychosocial stressors, extreme, with chronic 
pain.  The examiner assigned a Global Assessment of 
Functioning (GAF) Scale of 50.  It was the opinion of the 
examiner that the veteran had a depression syndrome which was 
the consequence of her chronic low back condition.  He 
reported that the depression condition was related to the 
back pain and noted that if the back was found to be service-
connected then the depression condition should be 
service-connected.  In November 1993, the examiner amended 
the diagnosis to moderate, single episode, major depressive 
disorder.  

The report of a September 1993 VA fee basis orthopedic 
examination is of record.  The veteran reported that she 
complained of her back cracking in November 1982 and was told 
that nothing was wrong.  She stated that she continued to 
complain of her back cracking and in March 1983 developed 
sudden onset of severe back pain.  Base on the veteran's 
medical records, the examiner noted in part that in the late 
1970s the veteran had been told to lose weight and repeatedly 
had been place on a diet.  

Physical examination revealed that the veteran was five feet 
three inches tall and weighed 210 pounds.  She walked with 
left leg give way.  She could heel and toe walk and stand on 
either leg without difficulty.  There was mild thoracic 
lumbar scoliosis, with a level pelvis.  There was no local 
tenderness in the lumbar/lumbosacral region and back 
extension was performed well without significant difficulty.  
On one occasion the veteran began to walk and suddenly 
stopped, grabbed her back with her hands and stated she felt 
clicking.  After a momentary pause, she resumed walking with 
a strong left leg give away.  Lumbar flexion while standing 
was possible to 65 degrees.  The veteran reported she 
preferred not to go further but she made no major complaint 
of pain at the time.  Right and left lateral trunk bending 
and trunk rotation were performed normally without problems.  
The lower extremities appeared normal and there were no 
neurological abnormalities.   Straight leg raising, hip 
flexion and cross leg maneuvers were performed without 
complaint of pain, but on occasion the veteran stated her 
back clicked.  The examiner was unable to reproduce the 
click.  Review of lumbar spine films showed a transitional L5 
segment with facet abnormality.  The examiner noted that 
transitional vertebral interspaces were most often narrowed 
and that such was part of the congenital anomaly and not 
degenerative disc disease.  The examiner was unable to 
satisfactorily explain the cracking in the veteran's back but 
thought it might be possible for abnormal facet to make such 
a noise.  He stated that in his 40 years of practice he had 
seen one patient with definite back clunking, which was due 
to grossly unstable spondylolisthesis, and that he had never 
personally observed or noted clicking with facet 
abnormalities.  The examiner stated that it was apparent the 
veteran had "fixed anxiety depression reaction and 
complaints of back cracking and discomfort without definite 
establishment of physical abnormality to produce such."  

The report of a September 1993 VA X-ray of the lumbosacral 
spine showed the lumbar vertebral bodies and disc spaces were 
intact.  No abnormalities were noted along the posterior 
elements.  The sacroiliac joints were intact. 

A fee basis neurology examination was also conducted in 
September 1993.  The veteran reported that in November 1982, 
she began to experience episodic cracking sensations in her 
low back, which were non-radiating and unaccompanied by any 
gait, balance or coordination difficulties, sphincter 
disturbances, loss of muscle substance, muscle fasciculations 
or paresthesia.  She indicated that on March 11, 1983, she 
had an acute exacerbation, with rare radiation of the pain 
from the low back into her posterior thighs and calves, and 
was informed at that time that she had a lumbosacral sprain.  
She reported in the ten-year interim that she continued to 
have chronic, intermittent, usually non-radiating low back 
pain, without other complaints except for frequent cracking 
sensations in the back.  An August 1993 epidural block had 
not provided relief to the back symptoms.  

The examiner noted that various X-rays and an MRI of the 
lumbosacral spine were essentially unremarkable for neural 
compromise involving the spinal cord, spinal roots or 
peripheral nerves.  The examiner reviewed X-rays of the 
lumbosacral spine from May 1990, March 1991, February 1992, 
and September 1993, and found them to be essentially non-
remarkable for structural deformity, malalignment, abnormal 
curvatures, fractures or dislocations.  The examiner also 
noted that X-rays revealed a transitional lumbar vertebra and 
a possible right-sided lax L5-S1 joint, "but this was not 
clear-cut."  The examiner remarked that electro-diagnostic 
studies consisting of nerve conduction and EMG revealed the 
presumption of S1 neuropathy involving the left lower 
extremity more than the right, although no evidence of 
denervation in the lower extremities was noted.  Prior 
neurological examinations were referenced as showing no 
consistent neurologic deficits, "although the patient 
reported subjective sensory changes in the examination."  
September 1991 neuro-electrical studies were referenced as 
resulting in an impression of mild right L5-S1 disease, 
consistent with radiculopathy, as determined by F-wave 
testing.  The examiner remarked that an EMG was within normal 
limits involving the lower extremity muscle groups of both 
limbs.  In summation, the examiner wrote that despite 
"neuro-electrical studies performed on various occasions, 
clinical and radiographic examinations inconsistently 
revealed evidence of spinal cord, spinal root or peripheral 
nerve compromise."  

The veteran was observed sitting comfortably, in a soft 
upholstered sofa.  When summoned, she got up rapidly, and 
walked normally to the examining room.  She was independent 
in undressing and did not require any assistance getting up 
or down from the examining table.  She sat comfortably at 90 
degrees on the examining table, with her knees fully 
extended.  The left thigh circumference was 60 centimeters 
and the right was 58.5 centimeters.  The back had normal 
ranges of curvature and showed no evidence of paraspinal 
muscle spasm.  There was no Romberg sign.  Heel and toe 
stance was normal.  Power, mass and tone of all muscle groups 
in both lower extremities were physiologic, and there were no 
adventitious muscle movements.  There were no trophic skin 
disturbances.  No pathological reflexes were noted.  Sensory 
testing revealed an un-anatomic midline splitting of the 
insteps of both feet, favoring lateral placement on the right 
and medial placement on the left.  The veteran also reported 
splitting in the insteps of both feet when light pain was 
applied.  A superimposed global hypesthesia of the left lower 
extremity following no dermatomal or peripheral nerve 
distribution was detected.  

The impression from the neurological examination was that the 
veteran continued to complain over the past eleven years of a 
chronic low back "cracking" pain syndrome, which occurred 
intermittently.  The examiner noted that although there had 
been neuro-electrical as well as X-ray studies showing some 
skeletal and conductive abnormalities involving the low back 
and the neuro-conducting elements, the present examination 
showed no significant evidence of compromise to the 
lumbosacral spinal cord, spinal roots or peripheral nerves.  

VA clinical records show that in April 1994, the veteran was 
depressed and crying when discussing financial pressures.  
She was experiencing labile mood swings.  The assessment was 
borderline personality disorder and chronic back pain.  A 
separate clinical record dated in April 1994 includes the 
notation that the pain in the veteran's back was causing 
depression.  Another clinical record of April 1994 includes 
assessments of chronic back pain and obesity.  In June 1994, 
she complained of chronic back pain with radiation down both 
legs.  The assessment was chronic low back pain and bulging 
disc with poor herniation.  In October 1994 it was noted that 
the veteran was depressed while discussing family issues such 
as trying to raise a 15 year old daughter on limited funds as 
well as her own physical impairment.  The assessment was 
chronic pain syndrome related to low back problem.  In June 
1995, it was noted that the veteran was still struggling with 
her pain and depression, and the assessment was dysthymia and 
chronic pain.  

An undated statement from S. Zielinski, Ph. D., was received 
at the RO in May 1997.  Dr. Zielinski reported that he had 
been treating the veteran with psychotherapy since April 1994 
and that "much of [the veteran's] depression is currently 
being caused by her frustration with the VA's inability to 
resolve her physical disability so she can return to work."  
He further noted that the veteran was becoming increasingly 
despondent with the lack of improvement in both her physical 
as well as her financial condition.  

Records from Social Security Administration were associated 
with the claims file in October 1997.  An October 1991 report 
of a neurological consultation reflects that the veteran 
informed the examiner that she had experienced intermittent 
back pain since 1982 and that her back would go out severely 
once a month, causing excruciating pain and limiting any kind 
of activity.  She also reported that her back would mildly 
bother her approximately once per week.  Physical examination 
revealed questionable positive straight leg raising, 
bilaterally.  Motor examination was 5/5 throughout.  Sensory 
examination revealed patchy, decreased pinprick sensation in 
an L5-S1 distribution of both lower extremities.  Gait and 
stance were unremarkable.  Deep tendon reflexes were +3 in 
the lower extremities.  The impression was chronic lumbar 
sacral spine pain of an unclear etiology.  The examiner noted 
that there was evidence of only mild nerve velocity study 
abnormalities, consistent with L5-S1 disease on the right.  
The examiner opined, however, that due to the veteran's 
abnormal deep tendon reflexes, a more significant abnormality 
could not be ruled out.  

Additional records from Social Security Administration 
reflect a June 1993 private opinion that the veteran's 
symptoms were magnified and perhaps accentuated by her 
depression.  Another record dated in June 1993 shows that she 
was complaining of chronic back pain and a burning sensation 
in her lower extremities and had been told she had a disc 
problem.  The assessment was probable lumbar disc disease.  A 
private clinical record dated in July 1993 includes an 
assessment of chronic back pain complicated with severe 
depression, obesity and binge drinking.  A psychological 
examination was conducted in December 1993.  The veteran 
reported that she had severe depression as a result of her 
chronic low back pain.  The Axis I diagnoses were late onset 
secondary type dysthymia and rule out somatoform pain 
disorder.  An Axis II diagnosis of personality disorder not 
otherwise specified was made.  

The records from Social Security Administration include a 
Report of Contact, dated in May 1994, showing that S. 
Zielinski, Ph. D., informed the Social Security 
Administration that he had treated the veteran six or seven 
years earlier.  He indicated that the veteran had borderline 
personality disorder and that he would "rather not say 
Somatoform Pain Disorder because that would interfere [with 
the veteran's] beliefs."  He noted that the veteran was 
entrenched in a "sick role" and that she set up situations 
which would have unsatisfactory results to maintain the sick 
role.  The report of a pain medicine consultation dated in 
September 1993 reflects that the doctor thought the veteran 
had "very legitimate pathology" in that she had an MRI scan 
of her lumbosacral spine done in July 1992 which showed L5-S1 
degenerative disk disease, and nerve conduction studies and 
an EMG done in 1992 which showed left greater than right 
sacral 1 abnormality.  He further noted it appeared the 
veteran's low back pain was primarily mechanical.  A June 
1994 record includes the notation that S. Zielinski, Ph. D., 
opined that the veteran had a personality disorder and 
exaggerated and complained of numerous physiological 
symptoms.  A VA record dated in July 1995 shows that the 
veteran had been observed at times to lie on the floor on her 
back which seemed to help her back pain and that on one 
occasion the author heard the veteran's back as it went back 
into place.  

An October 1997 nerve conduction report includes an 
impression of a mildly abnormal study.  There was denervation 
activity in the right lumbar paraspinal muscle only, which 
was noted to be consistent with lumbosacral radiculopathy.  
The level could not be specified with certainty, as there 
were no abnormalities seen in the lower extremities.  The 
nerve conduction velocities were found to be normal, without 
evidence of polyneuropathy, plexopathy, or proximal or distal 
nerve entrapment.  A clinical correlation was suggested.  It 
was concluded that the examination was consistent with right 
lumbosacral radiculopathy of an unspecified level. 

The report of an October 1997 VA miscellaneous neurological 
disorders examination notes that the veteran first noticed 
crepitus in her back, which she described as cracking, in 
October 1982.  She indicated that she had had persistent pain 
in her back since March of 1983 and that it had increased 
within the last few years.  She also indicated that she was 
receiving medication for intermittent sudden pains radiating 
down both lower extremities.  She complained of intermittent 
numbness and tingling as well as paresthesias that radiated 
into the left lateral leg and occasionally the great toe 
which she described as fire ice.  She also described 
starbursts beginning in her back and radiating into her legs. 

Physical examination revealed that strength was 5/5 and 
sensory examination of the lower extremities was normal.  
Straight leg raising was negative at 90 degrees both supine 
and seated.  There was no atrophy of the lower extremities 
and gait was normal.  The diagnosis was lumbar pain with no 
objective evidence of radiculopathy on physical examination.  
An addendum to this examination report includes an impression 
of lumbar pain with abnormal EMG studies consistent with 
lumbar radiculopathy.  

At a VA spine examination in November 1997, the examiner 
noted that multiple nerve conduction velocities and EMGs 
appeared to be contradictory.  Currently, the veteran's gait 
was completely normal, and examination of the back revealed 
no real tenderness.  Sensation, muscle strength and reflexes 
were all normal in the extremities.  Range of motion of the 
hips was completely normal and the sacroiliac joint maneuvers 
were painless.  X-rays of the back and sacroiliac joints were 
interpreted as normal.  A MRI revealed that L5-S1 was 
slightly dehydrated and the veteran had a vestigial L1-L2 
disk.  The diagnosis was low back pain.  The examiner noted 
that the veteran's description of her pain did not fit any 
pathologic entity that the examiner was familiar with, and he 
did not have any therapeutic or diagnostic suggestions.  

At the time of a January 1998 VA spine examination, the 
veteran's subjective complaints were that she had had back 
problems since October 1983, when she noticed her back 
cracking.  She reported that in January 1984, she felt a 
severe shift in her back while lifting logs.  She indicated 
that she first experienced pain in her back in March 1984 and 
since then the pain had been constant.  She reported first 
experiencing shooting pains to her heel in May 1984, which 
allegedly had remained constant since that time.  She 
reported that her pain was 1-2/10 and, when it was 
aggravated, it was 10/10.  She also had intermittent 
radiating pain going down both lower extremities two to three 
times per week.  On range of motion, the examiner noted that 
there was no pain on motion but the veteran was observed to 
move very slowly.  She said this was to avoid aggravation of 
her back.  No muscle spasm or tenderness was present, and 
there were no postural abnormalities or fixed deformities of 
the back. The musculature of the back was normal.  Reflexes 
were equal and symmetrical.  Previous MRI, lumbar CT scan and 
myelograms were referenced as negative for cord compression.  
X-rays were interpreted as revealing sacralization of L5, 
with no spondylolisthesis, degenerative joint disease or pars 
defect being present.  The diagnosis was chronic low back 
pain with no evidence of spondylolisthesis, canal compromise 
or neurologic deficits.  

A VA peripheral nerves examination was conducted in January 
1998.  The veteran reported that her problems started in 
1982, when her back began cracking, and that between March 
1982 and June 1983, she lost two inches in height.  She 
indicated that the pain in her lower back began in March 
1983.  The examiner noted that while waiting for the 
examination, the veteran was more comfortable lying or 
sitting on the floor than sitting in a chair.  She indicated 
that she had turned suicidal in June 1992.  On examination 
the veteran's gait was noted to be normal with careful steps.  
She could get up from the floor, where she had been sitting 
cross-legged, unaided and with "excellent flexibility."  
Limb muscle tone and strength were normal in all extremities 
and deep tendon reflexes were normal and symmetric.  Sensory 
examination was normal as was straight leg raising.  No pain 
was reported throughout the examination.  The examiner 
concluded that there was no evidence of radiculopathy and 
that any pain syndrome was not due to impingement on the 
nerves exiting from the back.  The examiner further noted 
that there was no evidence of limitation of motion when the 
veteran got up from the floor to walk to the examination 
table.  The examiner noted that no neurologic component was 
found at the time of the examination and that "current, 
rather than remote (1982/83) causes are the cause of the 
current pain syndrome."  

A VA psychiatric examination was conducted in February 1998.  
The veteran stated that she was trying get her depression 
service connected as she related it to her back problems.  
The examiner noted that the veteran made a point of stating 
that she was still considered herself suicidal mostly because 
if she did not get her back done, she was not "living like 
this."  The examiner noted that when the veteran was 
specifically questioned about depression and suicidal 
ideation and her apparent lack of any signs of this during 
the interview she stated that as long as she had hope of her 
back being fixed and was on medication she was "not 
suicidal, but I still consider myself suicidal."  It was 
noted that during the interview the veteran showed no obvious 
anxiety, depression or other distressing emotions but stated 
that after being placed on Wellbutrin she felt better 
although she still felt worried and at times hopeless about 
her medical condition.  The examiner noted that although the 
veteran referred to suicidal ideation, she did not appear to 
be suicidal during the interview.  The examiner noted that 
the veteran appeared to be rather imaginative and suggestible 
and that at times there were some suggestions of histrionics 
or dissociative features, but there was not a sufficient 
database to support a personality disorder diagnosis.  The 
examiner noted that during the interview, the veteran focused 
very strongly on her somatic complaints of a back problem, 
and that she stated her back "pops out and if it is out I 
can't walk-I have to use my wheelchair."  The examiner also 
noted that the veteran was quite convinced that there was 
some significant and remedial problem with her back, which 
caused her disability and pain.  The pertinent diagnosis was 
moderate, non-psychotic depressive disorder not otherwise 
specified in remission on medication, secondary to a history 
of chronic back pain.   

Additional clinical records from VA were associated with the 
claims files in April 1999.  A December 1998 record includes 
an assessment of chronic pain syndrome.  A January 1999 
clinical record includes the notation that the veteran was 
still depressed about not getting her claim approved.  The 
assessment was dysthymia.  The veteran was admitted to the 
hospital in January 1999 because of a depressed mood and 
suicidal thoughts as well as planning.  She reported she had 
had extreme mood swings over the prior month due to an 
increase in breakthrough of her chronic low back pain.  It 
was noted that she had received individual psychotherapy for 
issues related to a past history of sexual abuse during 
childhood.  The Axis I diagnosis was recurrent major 
depression of moderate severity.  The Axis II diagnosis was 
borderline personality traits.  The Axis IV psychosocial 
stressors were reported as being mild to moderate because of 
some discord with spouse and also due to the recent denial of 
a service-connected disability.  A February 1999 clinical 
record includes an assessment of myofascial back pain.  

Various lay statements have been associated with the claims 
files from family members and co-workers, all attesting to 
symptomatology they observed in the veteran.  

In December 2000 additional VA medical evidence was submitted 
to the Board with a waiver of initial consideration by the 
RO.  Among this evidence is a Mental Health Clinic note of 
April 1999 written by Dr. Zielinski, who stated that the 
veteran had been suffering from "chronic, severe lower back 
pain" resulting from "an injury" she sustained in service.  
He further noted that unfortunately over manu years of 
consulting with VA doctors no one had been willing or able to 
surgically correct the problem because no one could 
specifically identify what needed to be repaired or 
corrected.  Dr. Zielinski also noted that although the 
veteran could feel her back going out, resulting in 
excr5uciating pain radiating down both legs, none of her 
physicians could be certain as to what was causing her 
debilitating chronic pain so they had been hesitant to 
attempt surgery.  Dr. Zielinski described the veteran as a 
very sincere, well-motivated person who had been suffering 
from severe back pain over many years and understandably had 
become despondent and he concurred with the evaluations and 
findings of the September 1993 VA psychiatric examination.  
The diagnosis given by Dr. Zielinski was major depression, 
recurrent, severe, secondary to back injury sustained in the 
Army.  There was no Axis II diagnosis.  

Also submitted in December 2000 are copies of VA 
psychotherapy notes showing that the veteran was seen several 
times by Dr. Zielinski.  The records note her complaint of 
pain radiating down her legs and in June 2000 she reported 
that on the previous day her back went out when she reached 
her arm behind herself.  She complained also that she was not 
being given sufficient pain medication to stay on a regular 
4-hour schedule.  Dr. Zielinski indicated that there was no 
evidence of malingering or manipulation on the veteran's 
part.  In August 2000 she told Dr. Zielinski that she had an 
insight about her back, leading her to believe that spinal 
fusion would help immensely.  In October 2000 she told Dr. 
Zielinski that her back had been pretty sore lately and that 
she had constant pain on top of the tailbone or lower lumbar 
region and electrical-like shooting pains.  It was noted that 
the veteran discussed her frustration over not being able to 
resolve her back condition which led to chronic depression 
and low self esteem.  The diagnosis was major depression, 
recurrent, secondary to chronic back condition, including 
pain.  Once again Dr. Zielinski stated that there were no 
signs of malingering, manipulation or a personality disorder.  

Analysis

In April 1991, the RO denied service connection for 
depression as secondary to low back pain.  The veteran was 
informed of the decision via correspondence dated the same 
month.  In January 1992, the veteran submitted a statement 
which the Board has construed as a timely notice of 
disagreement with the denial of service connection of 
depression.  In April 1992, the RO mailed the veteran a 
supplemental statement of the case which included the issue 
of entitlement to service connection for depression claimed 
as due to service-connected low back pain syndrome.  The 
veteran did not, however, perfect her appeal with the timely 
filing of a substantive appeal.  Lay statements were received 
in April 1992, one of which pertained to the depression 
claim.  These statements, however, were not submitted by the 
veteran or her representative and cannot be construed as a 
timely substantive appeal.  38 C.F.R. § 20.301.  The April 
1991 rating decision became final in April 1992.  38 U.S.C. 
4004(b) (1988); 38 C.F.R. § 19.192 (1990).

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for depression as secondary to a service-connected 
back disability.  Associated with the claims files subsequent 
to the April 1991 RO decision which denied service connection 
for depression are several VA and private clinical records 
which include opinions from competent sources linking the 
current depression to the veteran's chronic back pain.  For 
example, in the report of the September 1993 VA psychiatric 
examination, the examiner opined that the veteran had a 
depression syndrome that was a consequence of her chronic low 
back condition.  Also noted is the opinion included in the 
report of the February 1998 VA psychiatric examination which 
indicates that the veteran had moderate non-psychotic 
depressive disorder not otherwise specified in remission 
secondary to a history of chronic back pain.  This evidence 
is new as it was not of record at the time of the April 1991 
rating decision.  It is also material as it provides 
competent evidence demonstrating a relationship between the 
currently existing mental disorder and the veteran's back 
pain.  The veteran is service-connected for low back pain 
syndrome.  

Based on the above, the Board finds that the veteran has 
submitted additional evidence which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  The claim has been 
reopened.  

ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left knee disorder, the claim is reopened and the appeal is 
granted to this extent.

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
depression claimed as secondary to service-connected low back 
pain syndrome, the claim is reopened and the appeal is 
granted to this extent.    


REMAND

In view of the above decision reopening the claims of service 
connection for a left knee disability and for depression, 
these matters must be remanded for de novo consideration by 
the RO.  Additionally, in regard to the left knee claim, 
further development is required in order to determine the 
etiology of any left knee disorder.  It is noted that a 
February 1982 service medical record reflects that the 
veteran sought treatment for left knee pain, thought to be 
due to a ligament strain.  However, no pertinent 
abnormalities were noted on the separation examination in 
March 1983, and the veteran denied a history of trick or 
locked knee.  At the time of a May 1984 VA examination, the 
examiner noted that the veteran had mild chondromalacia 
patella secondary to congenital developmental conditions with 
patellar tracking problems, that perhaps had been aggravated 
by physical training during service.  It is not apparent if 
the doctor who wrote the June 1993 medial record had access 
to the veteran's claims files and complete medical history 
when forming his opinion or whether such opinion was based 
solely on the veteran's self-reported medical history.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).  Thus, another VA examination is 
required to determine the nature, extent and etiology of any 
left knee disorder now present.  

In regard to the claim for an increased rating for the 
veteran's right knee disability, the last time she was 
examined by VA for compensation and pension purposes was in 
May 1984.  The Court has held that the duty to assist the 
veteran in obtaining and developing facts and evidence to 
support her claim includes obtaining pertinent outstanding 
medical records as well as adequate VA examinations.  Littke 
v. Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).  Thus a current VA examination is 
required in order to accurately rate the service-connected 
right knee disability.  

The veteran is also seeking service connection for a 
psychiatric disorder and claims that her depression is due to 
her service-connected low back disability, which has been 
characterized as low back pain syndrome.  There is some 
medical evidence relating depression to back pain.  Although 
for the purpose of determining whether there was new and 
material evidence to reopen the claim of service connection, 
the credibility of the evidence had to be presumed, see 
Justus v. Principi, 3 Vet. App. 510 (1992), credibility must 
now be assessed and the evidence weighed.  

There is little in the service medical records regarding back 
problems, and at her separation examination the veteran 
denied having or having had recurrent back pain and indicated 
that she had never had any illness or injury other than those 
noted, which did not include any back condition.  However, 
she was seen after her separation examination for an episode 
of low back pain that radiated into the buttocks/hips, 
without a history of trauma.  The impression was 
musculoskeletal pain.  Prior to her discharge from service it 
was noted that the pain had almost completely resolved and 
that she had full range of motion of the hips without pain.  
The impression at that time was questionable muscle strain 
secondary to overuse.  The service medical records also 
reflect some counseling in service.  

Since then, the veteran's back complaints have been 
attributed to variety of causes that are not specifically 
service connected and questions have been raised as to 
whether she is an organic basis to her complaints and/or 
whether she is exaggerating.  There is significant medical 
evidence that reflects no pathology to support the veteran's 
complaints of back pain.  This all is relevant since she 
claims that her depression is due to her back pain.  If it is 
due to back pain resulting from some non-service connected 
back condition or if the opinions linking it to back pain are 
predicated on exaggerated back complaints, such would go 
against her claim of service connection.  The RO must now 
give de novo consideration to the claim for service 
connection inasmuch as the Board has reopened the claim.  
This involves weighing the evidence and assessing 
credibility.  

Additionally, as noted above, there has been a significant 
change in the law during the pendency of this appeal.  The 
new law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should afford the veteran the 
opportunity to submit identify any 
additional evidence in support of her 
claims on appeal.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained.  In 
any event, the RO should obtain any 
relevant VA treatment records that have 
not been associated with the claims file.  

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent and severity of her 
right knee disability and to determine 
the nature, extent and etiology of any 
left knee disorder found on examination.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner and such should 
be noted in the examination report.  All 
necessary tests and studies should be 
performed.  

With regard to the right knee, the 
examiner should be asked to determine the 
active and passive range of motion of the 
right knee and indicate the normal range 
of motion.  The examiner should also 
indicate whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; these determinations should 
be expressed in terms of the degree of 
additional range of motion loss beyond 
that clinically demonstrated due to any 
weakened movement, excess fatigability, 
or incoordination, with an assessment of 
whether any such findings are supported 
by adequate pathology.  The examiner 
should be asked to express an opinion on 
whether any pain in the right knee, 
supported by adequate pathology, could 
significantly limit functional ability 
during flare-ups or when the veteran's 
right knee is used repeatedly over time.  
This determination should also be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should note whether there is 
arthritis and/or any instability.  If 
instability is present, it should be 
classified as mild, moderate or severe.  
The effect of the service-connected right 
knee disability on the veteran's ability 
to work should be described.  

With regard to the left knee, the 
examiner should be requested to clearly 
indicate whether a diagnosis of a left 
knee disorder is warranted and, if so, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any such current left knee 
disorder is had its onset during or is 
otherwise related to the veteran's 
military service and knee complaint 
documented in the service medical 
records.  The rationale for the opinion 
should be given.  

4.  The RO should ensure that the 
aforementioned development has been 
completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Any necessary additional development, 
including in regard to the claim of 
service connection for a psychiatric 
disorder, should be conducted.  The RO 
also should review the additional 
evidence that was submitted to the Board.  

5.  The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  The claim of service 
connection for a psychiatric disorder, 
having been reopened above, must be 
considered de novo, based on the entire 
record.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board intimates no opinion as to the 
ultimate decision warranted in this case, 
pending completion of the requested 
development. 

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until she is so informed.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 


